Citation Nr: 1533360	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-24 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1969 to August 1971.  

In May and August 2014, the Board remanded these issues for additional development and the case is ready for adjudication.


FINDINGS OF FACT

1.  Left lower extremity peripheral neuropathy was not shown in service, not shown for years after discharge, and is not etiologically related to service or to a service-connected disability.

2.  Right lower extremity peripheral neuropathy was not shown in service, not shown for years after discharge, and is not etiologically related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Left lower extremity peripheral neuropathy was not incurred in or aggravated by service, nor is it related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  Right lower extremity peripheral neuropathy was not incurred in or aggravated by service, nor is it related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that bilateral lower extremity neurologic symptoms, which he has claimed as diabetic neuropathy, are related to his service-connected diabetes.  "Neuropathy is defined as a general term denoting functional disturbances and/or pathological changes in the peripheral nervous system."  Ferraro v. Derwinski, 1 Vet. App. 326, 329 (1991); Kellar v. Brown, 6 Vet. App. 157, 161 (1994).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Neuropathy, as an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b).  

Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records reveal no complaints or treatment referable to the lower extremities, including on separation examination in July 1971.  Therefore, a chronic neurological disorder of the lower extremities was not shown in service.

Post-service treatment records are also silent regarding lower extremity symptoms until a May 2008 VA examination during which the Veteran endorsed a ten year history of cramps in the legs.  He also reported that his legs tremble at night, and he has to elevate them on pillows.  The sensation in his lower extremities was likened to the feeling of ants crawling on his legs.  Examination of the lower extremities revealed normal monofilament testing in both feet, normal gait, and deep-tendon reflexes were present bilaterally.   The extremities showed no evidence of clubbing, cyanosis or edema, and the examiner commented that there was "no evidence of peripheral neuropathy."  Therefore, while the Veteran reported lower extremity symptoms, a diagnosis of peripheral neuropathy was not made at that time.

VA treatment records reflect complaints of lower extremity symptoms but without a consistent diagnosis.  On one hand, in June 2012, the Veteran complained of tingling in his feet, making him "tremble."  A diabetic foot examination revealed normal pedal pulses bilaterally, though there was some decrease in monofilament sensory examination.  The evaluating podiatrist commented that he was "[n]ot sure if [the Veteran] completely understands nature of [diabetes] and its complications;" nonetheless he diagnosed polyneuropathy.  The Board places less probative value on this opinion because the examiner offered no opinion as to etiology.  Moreover, it does not appear that the examiner had the claims file to review.

In February 2013, the Veteran underwent a thorough diabetic sensory-motor peripheral neuropathy VA examination, at which time the examiner opined that the Veteran did not have a diagnosable peripheral nerve condition or peripheral neuropathy.  By way of history, the Veteran reported that he had been diagnosed with diabetes in 1971 - though on review of the VA treatment record, the examiner noted that such a diagnosis had not been made until 2006 or 2007.  The Veteran endorsed "trembling" and "tingling" in his calf muscles posteriorly, and the examiner commented on the June 2012 podiatrist's report showing decreased sensation with a diagnosis of polyneuropathy.  Nonetheless he opined that "this is not adequate to establish a diagnosis of neuropathy."

A physical examination indicated that there was no evidence of constant pain in the lower extremities, though the Veteran endorsed severe intermittent pain, paresthesias, and/or dysesthesias in the legs.  Muscle strength, reflex, and sensory examinations were entirely normal with the single exception of decreased sensation to light touch in the toes.  There were no trophic changes, gait was normal, and based on his observations and the Veteran's reported symptoms, the examiner concluded that each of the Veteran's nerve groups were entirely normal, and the only nerves with any adverse indications were his anterior tibial (deep peroneal) nerves, which had only incomplete paralysis to a mild degree.

The examiner recognized that the Veteran complained of calf pain bilaterally, but noted that this was "not how diabetic neuropathy presents."  Rather, "[w]hat the Veteran complains of may be representative of nocturnal cramping of the gastrocnemius muscles, which can be due to his heavy alcohol use."  The examiner went on to note that examination had shown mildly decreased sensation of the feet, however "this is not necessarily true or due to his diabetes," especially given that there was "no objective evidence of neuropathy (weakness, atrophy, etc)."  The examiner went on to note that the Veteran's "long history of heavy alcohol use," and the fact that this was "a strong risk factor for neuropathy."  Given that the Veteran's diabetes had only recently onset, he opined that it was "unlikely to have contributed much too any neuropathy that might exist."  

The Board places significant probative value on this examination.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a thorough physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorders and had sufficient facts and data on which to base the conclusion.  This evidence weighs heavily against the claim.

The Board has considered the Veteran's lay statements asserting a relationship between his lower extremity symptoms and service-connected diabetes.  He is competent to report symptoms which are capable of lay observation such as tingling and pain in the legs.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that he believes that such symptoms are evidence of diabetic neuropathy, or are otherwise related to his service-connected diabetes, this is a complex medical determination well beyond his lay competence.  Thus, any such assertion is of little probative value in establishing entitlement to service connection.

In sum, even assuming that the Veteran has a diagnosis of neuropathy, the more probative evidence of record does not associate his lower extremity symptoms with service or with a service-connected disability.  Rather, the examiner suggested that the symptoms were associated with a long history of heavy alcohol use - use which the Veteran himself reported on examination in 2013.  

Service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an organic alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381 (Fed. Cir. 2001).  Here, there is no evidence or suggestion that the Veteran's alcohol use has been caused by a service-connected disability.

Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeals are denied.  

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Notice letters were sent to the Veteran in April and July2008, prior to the initial adjudication of the claim on appeal, which included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by him and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of post-service VA treatment.  These pertinent records have been associated with the claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in February 2013, during which the examiner conducted a physical examination of the Veteran, took down the medical history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  

While the examiner was not provided the claims file for review, he considered the VA treatment records, and an accurate history was elicited from the Veteran regarding his lower extremity symptoms.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  

Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.
	
Finally, in its most recent August 2014 remand, the Board ordered that the RO acquire all relevant VA treatment records from September 2013 until the present; a task which the RO completed in September 2014 when records from the VA Medical Center were added to the claims file.  Thereafter, the RO was to schedule the Veteran for an electromyography (EMG) and/or nerve conduction study to help determine the nature of the current lower extremity disorders.  Only after such testing was completed was the RO to return the entire record to the VA examiner who conducted the February 2013 VA examination, for review and an addendum opinion regarding whether peripheral neuropathy of the lower extremities was shown.

The RO attempted multiple times to schedule the Veteran for the requisite study; however, in both October 2014 and May 2015 he failed to report to scheduled examinations.  VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Given the Veteran's actions, and VA's repeated attempts to schedule an examination, VA has no additional duty to continue its efforts with regard to the Board's August 2014 remand orders.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, the RO substantially complied with the Board's remand directives, and the Board has properly proceeded with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for left lower extremity peripheral neuropathy is denied.

Service connection for right lower extremity peripheral neuropathy is denied.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


